Citation Nr: 0713976	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
chronic lower back pain due to surgeries, scoliosis, 
degenerative disc disease and osteoarthritis, currently rated 
as 20 percent disabling.    

2.  Entitlement to an initial compensable evaluation for 
scar, left forehead, residuals of basal cell carcinoma 
excision.

3.  Entitlement to service connection for scars, forearms, 
lip, and left shoulder, residuals of basal cell carcinoma 
excision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active service from November 1976 to 
March 1977 and from April 1986 to November 1998.  The veteran 
also had additional reserve service.
 
The issue of entitlement to an increased rating for the 
veteran's service-connected low back disability comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2003 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for low back disability.  A notice of disagreement 
was received in December 2003, a statement of the case was 
issued in January 2005, and a substantive appeal was received 
in February 2005.  

The issue of entitlement to a compensable rating for scar of 
the left forehead comes before the Board on appeal from a 
June 2004 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2004, a statement of the 
case was issued in January 2005, and a substantive appeal was 
received in February 2005.  

In the December 2003 notice of disagreement, the veteran 
claimed entitlement to a total disability rating based on 
individual unemployability.  In February 2004, the RO sent a 
letter to the veteran concerning further development of this 
issue.  However, no further action has occurred.  Thus, this 
issue is referred back to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the issue of service connection for scars of 
the forearms, lip, and left shoulder, residuals of basal cell 
carcinoma excision, in the June 2004 rating decision, the RO 
denied service connection for scars of the forearms, lips and 
left shoulder while granting service connection for a scar on 
the left forehead.  In the July 2004 notice of disagreement, 
the veteran indicated that she wished to initiate an appeal 
to the denial of service connection for scars on the 
forearms, lip and left shoulder.  Nevertheless, a statement 
of the case has not been issued with respect to these issues.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, where the record contains a notice of 
disagreement as to an issue, but no statement of the case, 
the issue must be remanded to the RO to issue a statement of 
the case, and to provide the veteran an opportunity to 
perfect the appeal.  Manlincon v. West, 12 Vet.App. 238 
(1999).

Further, the veteran was afforded a VA examination in April 
2004 for her service-connected low back disability.  The 
veteran and her representative have claimed that this 
examination was insufficient for rating purposes and the 
Board agrees.  Initially, the Board notes that the claims 
file was not made available to the examiner for review in 
conjunction with the examination.  Further, the examiner 
noted that an EMG had been ordered to evaluate left leg 
radicular pain and that the report would be attached as an 
addendum when available.  The claims file includes a June 
2006 EMG, which showed mild acute left L4-L5 lumbar 
radiculopathy.  However, there was no addendum to the VA 
examination interpreting the EMG results.  Moreover, the 
veteran has been diagnosed with degenerative disc disease, 
but the examiner did not provide any information concerning 
incapacitating episodes, which is the rating criteria for 
intervertebral disc syndrome under 38 C.F.R. § 4.71a.  Thus, 
the Board finds that another VA examination is required prior 
to appellate review in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).

Moreover, even though the VA examination in April 2004 
described the veteran's scars from surgeries on her low back, 
the RO has never addressed whether a separate evaluation is 
warranted for the surgical scars on the veteran's low back.  

With respect to the issue of scar, left forehead, residuals 
of basal cell carcinoma excision,  the Board finds that 
another VA examination is necessary to determine the severity 
of the veteran's scar under revised Diagnostic Code 7800.  
The Board recognizes that the April 2004 addressed the 
veteran's scar on the left forehead, but the examiner did not 
provide enough information by addressing the eight 
characteristics of disfigurement.  Further, the examination 
report indicated that photographs were taken of the face.  
However, these pictures have not been associated with the 
claims file.    

The Board also notes that it appears that the veteran 
receives continuing treatment at the VA Medical Center (VAMC) 
in Reno, Nevada.  However, the most recent treatment records 
in the claims file were printed in December 2004.  Thus, in 
light of the need to remand this case on other matters, 
treatment records from VAMC in Reno, Nevada from December 
2004 to the present should be associated with the claims file 
to fully meet the requirements of 38 C.F.R. § 3.159.   

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims on appeal, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Since the Board is remanding this 
case for other matters, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the issues 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all treatment records 
from the VAMC in Reno Nevada from 
December 2004 to the present. 

3.  The veteran should be scheduled for a 
VA orthopedic  examination to determine 
the current severity of the veteran's 
service-connected low back disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should conduct range of motion testing 
and, to the extent possible, should 
indicate (in degrees) the point at which 
pain is elicited on range of motion 
testing.  The examiner should also offer 
an opinion as to the extent, if any, of 
additional functional loss due to 
incoordination, weakness and fatigue, 
including during flare-ups.  All clinical 
and special test findings should be 
clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported to allow for 
application of both old and new rating 
criteria, to specifically include 
information concerning incapacitating 
episodes.  Further, the examiner should 
give the size of the surgical scars on 
the veteran's low back and indicate 
whether any of these scars are unstable, 
tender and painful on examination,  or 
poorly nourished with repeated 
ulceration.  

4.  The veteran should be scheduled for a 
VA  examination to determine the severity 
of her scar, left forehead, residuals of 
basal cell carcinoma under the current 
rating criteria for skin disorders.  
38 C.F.R. § 4.118, Diagnostic Codes 7800.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should address the eight characteristic 
of disfigurement listed under Diagnostic 
Code 7800 and provide unretouched color 
photographs.    

5.  With regard to the issue of service 
connection for scars of the forearms, 
lip, and left shoulder, residuals of 
basal cell carcinoma, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 (2006), to include furnishing the 
veteran and her representative with an 
appropriate statement of the case.  The 
veteran and her representative should be 
advised of need to file a timely 
substantive appeal if the veteran desires 
to complete an appeal as to this issue.
  
6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought on 
appeal can be granted.  The RO should 
specifically address whether a separate 
evaluation is warranted for any 
associated neurological abnormalities and 
surgical scars of the low back.  The 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.   

After completion of the above, the case should be returned to 
the Board for review of all issues which may properly be in 
appellate status at that time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




